PER CURIAM.
Lee Roy Smith appeals from the denial of his petition for writ of habeas corpus ad testificandum, which sought transport from federal prison to the Broward County Jail for his civil trial. It appears that the trial court may have denied appellant’s petition because it contemporaneously entered a stay of the trial proceedings until petitioner completed his nine-year federal prison term. On certiorari review, we quashed the order granting the stay because neither party had requested it and no sufficient basis for the lengthy stay appeared in the record. See Smith v. St. Vil, 765 So.2d 60 (Fla. 4th DCA 2000).
We therefore reverse the order denying appellant’s petition for writ of habeas corpus ad testificandum and remand for the trial court to reconsider appellant’s petition, taking into account those factors set forth in Brown v. Sheriff of Broward County Jail, 502 So.2d 88 (Fla. 4th DCA 1987).
REVERSED and REMANDED.
GUNTHER, KLEIN and TAYLOR, JJ., concur.